Citation Nr: 1511420	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO. 13-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.

2. Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to a nonservice-connected left knee disability.

3. Entitlement to service connection for a low back disability, to include patellofemoral pain syndrome, to include as secondary to a nonservice-connected left knee disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, to include as secondary to non-service connected left knee, right knee and low back disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) on multiple periods, including from June 5, 1977 to September 2, 1977; July 22, 1978 to August 5, 1978; May 26, 1976 to June 10, 1979; and from July 19, 1980 to July 20, 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The power of attorney form currently of record indicates that the appellant's appointed representative is B.H., Attorney at Law. However, Mr. H.'s accreditation was cancelled by VA in August 2014. The Veteran was informed of this in August 2014 correspondence, and told to inform VA if he wished to appoint a new representative. 

The appellant was further counseled that if Mr. H. remained the most recently appointed representative and no response appointing a new representative was received within 30 days, VA would assume the appellant was choosing to represent himself and continue with the adjudication of his appeal. No response was received within 30 days of the letter, and no new power of attorney forms have been submitted. As such, the Board assumes that the appellant has elected to represent himself. 

The appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2014.  A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Appellant's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the appellant indicated during his March 2014 hearing that he received private treatment up to approximately 2 to 3 months prior to his hearing, specifically from the PARS Brain and Spine Institute in Parkersburg, West Virginia and Jackson General Hospital in Ripley, West Virginia, for his claimed knee and low back disabilities. The appellant's medical board also indicates that he was initially treated for his back at Pick Memorial Hospital in Charleston, West Virginia. The most recent private treatment records from the PARS Institute appear to be from June 2013 and the most recent from Jackson Memorial Hospital appear to be from January 2012. 

The appellant also indicated that he currently receives mental health treatment at Westbrook Mental Health Services at Fairplain. There is no evidence these records are associated with the claims file or that attempts have been made to obtain them. As the appellant has indicated that these records are relevant to his claimed disabilities, the Board must remand the claim so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the appellant with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide him with an opportunity to provide the records himself.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that he authorize for release all private treatment records from any facility at which he has received treatment for his claimed bilateral knee, low back and psychiatric disabilities, to include PARS Brain and Spine Institute, Jackson General Hospital, and Westbrook Mental Health Services.

Then, make appropriate efforts to obtain all such records identified and authorized for release by the appellant. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the appellant should be notified and given an opportunity to provide them.

2. After making appropriate efforts to obtain any identified and released records and associating the records with the claims file, conduct any further development deemed appropriate, to include obtaining VA orthopedic and psychiatric examinations for the appellant's claimed disabilities.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




